Citation Nr: 1738419	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to May 1976 and from January 1979 to June 1992.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky. This matter was previously before the Board in May 2015, when the Board remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA audiological examination in May 2015, but the examiner was unable to obtain Maryland CNC word recognition test results due to the Veteran's poor reliability for testing purposes.  Later, the Veteran appeared for a VA audiological evaluation in January 2017 but the examiner was unable to obtain reliable results.  Subsequently, the Veteran submitted a private audiological evaluation conducted in February 2017, which indicates that the Veteran's hearing acuity may have worsened, but the private examiner did not test the Veteran's speech discrimination using the Maryland CNC word list as required to determine the Veteran's disability rating. 38 C.F.R. §§ 3.385, 4.85 (2016). 

Therefore, the Board finds that a new VA audiological evaluation is need to ascertain the current severity and manifestations of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological examination to determine the severity of his bilateral hearing loss disability.  The electronic claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss. The examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  

2.  Thereafter, review the record and readjudicate this pending claim. If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




